Election/Restrictions
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
1	Group I, claim(s) 1, 2, 9-11, 15, 16, 18-23 drawn to a starch comprising: a carboxylation of between 0.35% and 0.70%, (d.s.b.), a peak viscosity of between 100 and 220 cP, a final viscosity of between 45 and 100 cP, and a sulfite level of 0 ppm.
Group II, claim(s) 3-8 drawn to a method of oxidizing a starch comprising:
a. mixing unmodified potato starch with water to form a slurry; b. adding a salt to the slurry; d. adding a base to the slurry in sufficient amount to increase the pH of the slurry to between 11 and 12; e. adding oxidizer to the slurry to oxidize the starch until a test slurry using the oxidized starch has a final viscosity between 45 and 100 cP; f. adding sufficient reducing agent to the slurry to neutralize the oxidation reaction; g. adding sufficient acid to reduce the pH of the slurry to about 5.0; h. adding oxidizing agent to the slurry in sufficient amount to neutralize residual reducing reagent in the slurry; i. dewatering the starch slurry.
2.	The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the technical feature linking the groups appears to be that they all relate to a compound or composition and a method of preparing said compound or composition.
3.	The technical feature linking groups I-II appears to be that they all relate to a compound or composition and a method of preparing said compound or composition.
4.	However, National Starch and Chemical Corporation (CA 1244278 A) disclose a method of oxidizing a starch, which may be a potato starch, comprising: a. mixing unmodified starch with water to form a slurry; b-e adding a basic oxidizing salt (sodium hypochlorite) to the slurry in sufficient amount to increase the pH of the slurry to 10; f. adding sufficient reducing agent (sodium bisulfite or sulfur dioxide) to the slurry to neutralize the oxidation reaction; g. adding sufficient acid to reduce the pH of the slurry to 5; h. washing the slurry; i. dewatering the starch slurry (see page10, lines 12-21 in view of page 7, line 12); see also International Search Report). National Starch and Chemical Corporation does not disclose increasing the pH of the slurry to between 11 and 12, and adjusting viscosity as claimed, but rather suggest increasing the pH to 10. However, Maher et al. (US 3,598,622) disclose that alkali (base) treatment of oxidized starch can alter or decrease viscosity of starch (including its peak viscosity), and also disclose resulting pH of 11 due to alkali treatment of the starch (see col. 9, lines 17-24 and Table VII). Thus, it is obvious to use National Starch and Chemical Corporation method and to alter or adjust the pH of the slurry to pH 11 and also adjust or decrease viscosity of starch as disclosed by Maher et al. such as to use it in foods products in a desired texture such as in imitation cheeses.
	5.	Therefore, the special technical feature linking the inventions of groups I-II does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.
The special technical feature of Group I is considered to be a drawn to a starch comprising: a carboxylation of between 0.35% and 0.70%, (d.s.b.), a peak viscosity of between 100 and 220 cP, a final viscosity of between 45 and 100 cP, and a sulfite level of 0 ppm.
The special technical feature of Group II is considered to be a method of oxidizing a starch comprising: a. mixing unmodified potato starch with water to form a slurry; b. adding a salt to the slurry; d. adding a base to the slurry in sufficient amount to increase the pH of the slurry to between 11 and 12; e. adding oxidizer to the slurry to oxidize the starch until a test slurry using the oxidized starch has a final viscosity between 45 and 100 cP; f. adding sufficient reducing agent to the slurry to neutralize the oxidation reaction; g. adding sufficient acid to reduce the pH of the slurry to about 5.0; h. adding oxidizing agent to the slurry in sufficient amount to neutralize residual reducing reagent in the slurry; i. dewatering the starch slurry.

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        
/MICHAEL C HENRY/Examiner, Art Unit 1623